5:20-cv-01533-DCC-KDW   Date Filed 05/08/20   Entry Number 37-20   Page 1 of 3




                             Exhibit T:
 Information Given to SCDC Inmates Regarding
Coping Skills to Help Inmates Through COVID-19
5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-20   Page 2 of 3




             Stressed out?
coping skills TO HELP YOU THROUGH COVID - 19

Times of uncertainty, like COVID-19, can make someone feel afraid, frustrated and
even desperate. Everyone reacts to stress differently and it’s important you take
care of yourself during this time. We at SCDC know that incarceration comes with
its own unique stressors. Together, we can make it through the COVID-19 crisis.
Aside from the routine healthcare and cleaning tips you have been receiving and
performing daily, below are some helpful tips for coping with stress on your own.
Please notify staff if you need additional support.


   1. Each day take time for deep breathing exercises: Breath in for five seconds,
      breath out for six seconds, repeat for two minutes and focus only on your
      breath, if your mind wanders, gently refocus on your breathing without
      judgment

   2. Stretch for 10 minutes

   3. Meditate: Find quiet time to focus on images that make you happy and
      celebrate positive things that happen throughout the day, rather than
      focusing only on the negative

   4. Limit your watching, reading, or listening to news stories to once or twice a
      day. Do not binge watch or read crisis related materials. Try to stick to the
      facts we know and beware of broad speculation. Also, avid others who
      need to talk constantly about the current crisis. Ruminating is unhealthy for
      us all.

   5. Maintain a routine to add some normalcy to an uncertain situation.

   6. Find a way to do some exercise each day.

   7. Find someone you trust to talk about how you are feeling, and utilize
      resources to get support

   8. Focus on gratitude: Write down three things you are grateful for every day

                                                           SCDC – April 10, 2020
               INFORMATION FOR COVID-19 COPING SKILLS 000001
5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-20      Page 3 of 3




  9. Acknowledge something you have done well lately

  10.Focus on your senses: Take five minutes and focus only on what you see,
     hear, taste, feel, and smell without judgment

  11.Write down negative thoughts, then list all the reasons they may not be
     true. Imagine someone you care about had these thoughts-what advice
     would you give them?

  12.Clean or organize your environment

  13.Read

  14.Remain in contact with family and friends through calling or writing. Ask
     your counselor to speak with you. Remember to be patient if they are
     unable to immediately see you.

  15.Act opposite of your feelings. If you are feeling sad, force yourself to smile.
     If you feel angry, force yourself to say something kind.

  16.Write a list of your strengths. You have coped with stressful situations
     before, how were you able to work through them? What are your positive
     qualities?

  17.Intervene on racing and worried thoughts. Don’t allow yourself to sit and
     think about negative issues. Write down why you are worried, then put the
     list away and force yourself to think about things that make you happy.
     Focus on the present and the future.

  18.Accept the things you cannot change. No one can control the actions of
     others, only how you react to them.

  19.Be assertive if you need help. We are here to help. Please understand staff
     may not be able to immediately help but will make sure you get support. If
     you think you need immediate support, notify staff of extreme thoughts
     and emotions.

  20.Remember to stay strong. You have made it this far during the crisis and
     each day is one day closer to getting back to normal.

  21. Request to speak with a Crisis Intervention Team (CIT) member if you are
     unable to utilize these coping skills and need additional support.


                                                           SCDC – April 10, 2020
               INFORMATION FOR COVID-19 COPING SKILLS 000002
